BISHOP, J., Concurring.
I concur in the judgment. By paragraph numbered (8) of section 42 of the Los Angeles City Charter, it is declared that the city attorney “shall draw complaints for misdemeanors committed against the laws of this state”. This measures his power and duty respecting the misdemeanor that is the basis of the present case, plainly does not attempt to make that power exclusive, and hence furnishes no basis for the order appealed from.
Paragraphs numbered 6 and 7 of charter section 42 pro-vide in part: “(6) The city attorney shall institute ... all criminal eases arising upon violation of the provisions of this charter or the ordinance of the city . . .
“ (7) The city attorney shall draw complaints in such cases ...” I withhold my judgment on the effect of these charter provisions and the possibility that they do deal with municipal affairs.